



Exhibit (10) h.


GENESCO INC.


THIRD AMENDED AND RESTATED
EVA INCENTIVE COMPENSATION PLAN




1.    Purpose.


The purposes of the Genesco Inc. EVA Incentive Compensation Plan (the “Plan”)
are to motivate and reward excellence and teamwork in achieving maximum
improvement in shareholder value; to provide attractive and competitive total
cash compensation opportunities for exceptional corporate and business unit
performance; to reinforce the communication and achievement of the mission,
objectives and goals of the Company; to motivate managers to think strategically
(long term) as well as tactically (short term); and to enhance the Company’s
ability to attract, retain and motivate the highest caliber management team. The
purposes of the Plan shall be carried out by payment to eligible participants of
annual incentive cash awards, subject to the terms and conditions of the Plan
and the discretion of the Compensation Committee of the board of directors of
the Company.


2.    Authorization.


On February 24, 2004, the Compensation Committee approved the Plan. On April 26,
2005, February 20, 2007, August 22, 2007, February 23, 2010, April 26, 2011,
April 24, 2012, April 28, 2014, March 15, 2019, and March 13, 2020, the
Committee amended the Plan.


3.    Selection of Participants.


Participants shall be selected annually by the Chief Executive Officer (the
“CEO”) from among eligible employees of the Company who serve in operational,
administrative, professional or technical capacities. The participation and
target bonus amounts of Company officers and the Management Committee shall be
approved by the Compensation Committee with the advice of the CEO. The CEO shall
not be eligible to participate in the Plan.


The CEO shall annually assign participants to a Business Unit. For participants
whose Business Unit consists of more than one profit center, the CEO shall
determine in advance the relative weight to be given to the performance of each
profit center in the calculation of awards. If a participant is transferred to a
different business unit during the Plan Year he or she shall be eligible to
receive a bonus for each of the Business Units to which the participant was
assigned during the Plan Year, prorated for the amount of time worked in each
assignment, unless the CEO determines that a different proration is warranted in
the circumstances.





--------------------------------------------------------------------------------







In the event of another significant change in the responsibilities and duties of
a participant during a Plan Year, the CEO shall have the authority, in the CEO’s
sole discretion, to terminate the participant’s participation in the Plan, if
such change results in diminished responsibilities, or to make such changes as
the CEO deems appropriate in (i) the target award the participant is eligible to
earn, (ii) the participant’s applicable goal(s) and (iii) the period during
which the participant’s applicable award applies.


4.    Participants Added During Plan Year.


A person selected for participation in the Plan after the beginning of a Plan
Year will be eligible to earn a prorated portion of the award the participant
might have otherwise earned for a full year’s service under the Plan during that
Plan Year, provided the participant is actively employed as a participant under
the Plan for at least 120 days during the Plan Year. The amount of the award
(positive or negative), if any, earned by such participant for such Plan Year
shall be determined by dividing the award the participant would have received
for a full year’s service under the Plan by twelve, and multiplying the quotient
by the number of full months of the Plan Year during which the employee
participated in the Plan.


5.    Disqualification for Unsatisfactory Performance.


Any participant whose performance is found to be unsatisfactory or who shall
have violated in any material respect the Company’s Policy on Legal Compliance
and Ethical Business Practices shall not be eligible to receive an award under
the Plan in the current Plan Year. The participant shall be eligible to be
considered by the CEO for reinstatement to the Plan in subsequent Plan Years.
Any determination of unsatisfactory performance or of violation of the Company’s
Policy on Legal Compliance and Ethical Business Practices shall be made by the
CEO. Participants who are found ineligible for participation in a Plan Year due
to unsatisfactory performance will be so notified in writing prior to October 31
of the Plan Year.


6.    Eligibility; Partial Year; Termination of Employment.


Subject to the express exceptions set forth in this Section 6, only participants
who are full‑time, active employees on the last day of a Plan Year and who have
been full‑time, active employees for at least 120 days during the Plan Year
shall be eligible for an award with respect to that Plan Year.


A.
Death or Retirement. A participant (or, as applicable, the estate of a deceased
participant) who was an active, full‑time employee for at least 120 days during
the Plan Year and who has Retired or died while employed by the Company during
the Plan Year shall receive an award in an amount determined by dividing the
amount of the award such participant would have received for a full year’s
service under the Plan by twelve and multiplying the quotient












--------------------------------------------------------------------------------





by the number of full months of the Plan Year during which the participant was
classified in the Company’s payroll system as an active, full‑time employee.


B.
Leave. A participant who has been an active, full‑time employee for at least 120
days during the Plan Year and (i) who is on approved medical leave or (ii) other
leave provided pursuant to applicable law, including the Family and Medical
Leave Act (each, a “Qualified Leave”), on the last day of the Plan Year, or who
is an active, full‑time employee on the last day of the Plan Year but has taken
Qualified Leave during the Plan Year, shall receive an award in an amount
determined by dividing the amount of the award such participant would have
received for a full‑year’s service under the Plan by twelve and multiplying the
quotient by the number of full months of the Plan Year during which such
participant was an active, full‑time employee plus the first twelve weeks of
Qualified Leave taken by such participant during the Plan Year.



A participant who has been an active, full‑time employee for at least 120 days
during the Plan Year and is an active, full‑time employee on the last day of the
Plan Year, but who has been on unpaid leave other than Qualified Leave during
the Plan Year shall receive an award in an amount determined by dividing the
amount of the award such participant would have received for a full year of
service under the Plan by twelve and multiplying the quotient by the number of
full months of the Plan Year during which such participant was an active,
full‑time employee.


7.    Economic Value Added (“EVA”) Calculation


EVA for a Business Unit or the entire Company, as applicable, shall be the
result of a Business Unit’s or the Company’s net operating profit after taxes
(“NOPAT”) less a charge for capital employed by that Business Unit or the
Company. The Company will track the change in EVA by Business Unit over each
Plan Year for the purpose of determining bonus as further described below.


8.    Business Acquisitions and Dispositions During the Plan Year.


A.
Acquisitions. The provisions of this Section 8A shall apply to any transaction
in the nature of a business acquisition by the Company (including a purchase of
a majority of the outstanding equity of an entity, asset purchases comprising a
line of business, mergers, share exchanges, and other such transactions
regardless of form) approved by the board of directors of the Company (an
“Acquisition”). Expenses incurred in connection with the Acquisition, including
but not limited to legal and other professional fees, due diligence expenses,
investment banker fees, commissions and expenses, travel expenses related solely
to the acquisition, and other similar costs, to the extent that they otherwise
reduce NOPAT for any Business Unit for the Plan Year in which they are incurred,
shall be added back to NOPAT, and the amount added back shall be treated as
assets for purposes of calculating NOPAT for each such Business Unit. Operating
results and assets of the business acquired in the












--------------------------------------------------------------------------------





Acquisition shall be excluded in the calculation of NOPAT under this Plan for
the balance of the Plan Year in which the Acquisition occurs (the “Short Year”).
Not later than the end of the first quarter of the Short Year, the Compensation
Committee may adopt a separate, supplemental plan providing incentives related
to the performance of the business acquired in the Acquisition and its
integration and specifying appropriate performance measures for such incentives.
Any such supplemental plan is intended to be separate from this Plan.


B.
Dispositions. The provisions of this Section 8B shall apply to any transaction
in the nature of a business disposition by the Company (including a sale of a
majority of the outstanding equity of a subsidiary, asset sales comprising a
line of business or division, mergers, share exchanges, and other such
transactions regardless of form) approved by the board of directors of the
Company (a “Disposition”) occurring during or after the Company’s 2019 Fiscal
Year. In the event that a Disposition is effective as of (or near) the end of a
Plan Year such that the proceeds of such Disposition would be realized during
the applicable Plan Year, but capital charges and other expenses relating to
such Disposition (collectively, “Disposition Expenses”) would not be realized
until subsequent Plan Years, then all Disposition Expenses shall serve as a
reduction to NOPAT for the Plan Year in which the Disposition occurred and shall
be added back to NOPAT during any subsequent Plan Year during which any
Disposition Expense is otherwise recognized for accounting purposes.



9.    Amount of Awards.


Participants are eligible to earn cash awards based on (i) change in EVA for a
Business Unit and (ii) achievement of individual Performance Plan Goals to be
approved by the CEO prior to March 31 of each Plan Year. Prior to the beginning
of each Plan Year, the CEO will establish for each Business Unit and for the
Company as a whole target levels of expected changes in EVA for each Business
Unit and for the Company for such Plan Year and a range of multiples to be
applied to the participant’s target bonus based on actual performance for the
Plan Year. The multiple related to Business Unit performance is referred to as
the “Business Unit Multiple.” If a participant’s Business Unit is comprised of
more than one profit center, the CEO shall determine the relative weight to be
assigned to each profit center’s Business Unit Multiple. The Business Unit
Multiple for such participant shall be the weighted average of the Business Unit
Multiples for each profit center comprising the participant’s Business Unit. The
multiple related to the performance of the Company as a whole is referred to as
the “Corporate Multiple.” The Corporate Multiple and Business Unit Multiples may
be positive or negative and may consist of whole numbers or fractions. Not later
than March 31 of the Plan Year, the participant and the participant’s supervisor
shall agree on a set of strategic performance objectives for the participant for
the Plan Year (the “Performance Plan Goals”).


The “Declared Bonus” shall be determined as follows:













--------------------------------------------------------------------------------





For Business Unit Presidents and other Business Unit participants, the Declared
Bonus shall equal the sum of (A) the Business Unit Multiple times 75% of the
participant’s target bonus plus (B) the Business Unit Multiple times 25% of the
participant’s target bonus times the percentage of the participant’s achievement
of his or her Performance Plan Goals determined by the participant’s supervisor
(the “Performance Plan Percentage”); provided, however that if the Business Unit
Multiple is a negative number, the Performance Plan Percentage shall be 100%.


For the Corporate Staff participants, the Declared Bonus shall equal the sum of
(A) the Corporate Multiple times 75% of the participant’s target bonus plus (B)
the Corporate Multiple times 25% of the participant’s target bonus times the
Performance Plan Percentage; provided that, if the Corporate Multiple is a
negative number, the Performance Plan Percentage shall be 100%.


For participants who have a positive or zero Bonus Bank (as defined below)
balance, the bonus payout at the end of the Plan Year shall be equal to the sum
of: (i) the Declared Bonus, up to three times the participant’s target bonus for
the Plan Year plus (ii) one‑third of the participant’s Declared Bonus in excess
of three times the participant’s target bonus for the Plan Year. For
participants with a negative Bonus Bank balance who earn a positive Declared
Bonus, an amount equal to 50% of the Declared Bonus (disregarding, for purposes
of the calculation in this sentence, any reduction in the Declared Bonus by
reason of the participant’s achievement of a Performance Plan Percentage less
than 100%) in excess of two times the target bonus will be credited to the
negative Bonus Bank and, of the balance, up to three times the target bonus plus
one‑third of the Declared Bonus in excess of three times the target bonus shall
be paid out. Any of the Declared Bonus remaining after the application of the
previous sentence shall be retained as a separate account balance (the “Separate
Account”). The Separate Account established for any Plan Year shall be paid out
in three equal annual installments commencing on the date when Plan bonus
payments are made in the following Plan Year, except that any positive Separate
Account balance that exists from prior Plan Years and has not been so paid out
will be fully netted against any negative award with respect to a subsequent
Plan Year.


A “Bonus Bank” shall be established for each participant each year and shall
consist of: (i) the participant’s positive Declared Bonus not distributed
because of payout limitations or (ii) the participant’s negative Declared Bonus,
as applicable. The positive Bonus Bank established for each Plan Year shall be
paid out in three equal annual installments, commencing on the date when Plan
bonus payments are made in the following Plan Year; provided, however, that
positive bank balances that exist from prior years will be fully netted against
a negative award in the year the negative award is realized. The negative Bonus
Bank established for any Plan Year shall be eliminated to the extent not repaid
pursuant to the preceding paragraph at the end of three years following the Plan
Year with respect to which it arose.


Subject to the provisions of Section 10 hereof, any positive balance in the
Bonus Bank and the Separate Account shall be payable without interest within
thirty days of (i) the Company’s termination of the participant’s employment
without Cause, or (ii) the participant’s death. Subject











--------------------------------------------------------------------------------





to the provisions of Section 10, any positive balance accruing with respect to
Plan Years ending after January 29, 2011 in the Bonus Bank and the Separate
Account of a participant who Retires shall be paid out in three equal annual
installments, payable without interest and commencing on the date when Plan
bonus payments are made in the Plan Year following the participant’s Retirement;
provided, however, that the Retired participant’s positive Bonus Bank and
Separate Account balances shall be subject to reduction by the amount of any
negative award with respect to the Plan Year in which the participant’s
Retirement is effective, calculated in accordance with Section 6 hereof, and for
any negative award that would have been earned by such participant with respect
to any subsequent Plan Year, assuming that he or she had remained a participant
in the same Business Unit with the same target bonus as was applicable
immediately prior to Retirement. Any positive balance in the Bonus Bank and
Separate Account of a participant who voluntarily terminates his or her
employment with the Company other than by Retirement shall be paid out in a
single payment, payable without interest on the date when Plan bonus payments
are made for the fifth Plan Year following the Plan Year in which the
participant’s termination is effective; provided, however, that such
participant’s positive Bonus Bank and Separate Account balances shall be subject
to reduction by the amount of any negative award with respect to the Plan Year
in which such participant voluntarily terminates his or her employment
calculated in accordance with Section 6 hereof, and for any negative award that
would have been earned by such participant with respect to all subsequent Plan
Years until payment is due, assuming that he or she had remained a participant
in the same Business Unit with the same target bonus as was applicable
immediately prior to such participant’s voluntary termination of employment (or,
if such Business Unit no longer exists, in such business unit as the
Compensation Committee may in its sole and absolute discretion determine).


Upon termination for Cause, any unpaid portion of the Bonus Bank and the
Separate Account will be forfeited by the participant. Nothing in this Plan
(including but not limited to the foregoing definition of Cause) shall in any
manner alter the participant’s status as an employee at will or limit the
Company’s right or ability to terminate the participant’s employment for any
reason or for no reason at all.













--------------------------------------------------------------------------------





10.    Specification of Payment Date for Performance Awards.


Any awards payable under the Plan resulting from changes in EVA not related to a
Business Acquisition or Disposition during the Plan Year (including awards with
respect to participants who die, are placed on medical leave of absence or
voluntarily Retire during the Plan Year), other than the amount, if any, to be
credited to the Bonus Bank or a Separate Account, will be made in cash, net of
applicable withholding taxes, by the fifteenth day of the third month following
the close of the Plan Year. Any awards payable under the Plan resulting from
changes in EVA related to a Business Acquisition or Disposition during the Plan
Year (including awards with respect to participants who die, are placed on
medical leave of absence or voluntarily Retire during the Plan Year), other than
the amount, if any, to be credited to the Bonus Bank, will be made in cash, net
of applicable withholding taxes, by the end of the first calendar year that ends
following the close of the Plan Year (or such earlier date, if any, necessary to
avoid imposition of Section 409A Taxes). The positive Bonus Bank balance will be
paid in cash, net of applicable withholding taxes, on the first, second and
third anniversaries of the payment of the Declared Bonus to which such amounts
relate except for voluntary terminations whose Bonus Bank balance will be paid
in cash, net of applicable withholding taxes, on or about the date when bonus
payments are made for the fifth Plan Year following the Plan Year in which the
participant’s resignation is effective, subject to reduction as provided in
Section 9 hereof.


It is intended that (1) each installment of the payments provided under this
Plan is a separate “payment” for purposes of Section 409A of the Code and the
Treasury Regulations thereunder (“Section 409A”), and (2) that all payments will
be exempt from or comply with Section 409A. To the extent that any payment to be
made under this Plan is subject to 409A and any provision of this Plan is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments hereunder comply with Section 409A. Although
the Company intends to administer the Plan so that payments will be exempt from,
or will comply with, the requirements of Section 409A of the Code, the Company
does not warrant that any payment under the Plan will qualify for favorable tax
treatment under Section 409A or any other provision of federal, state, local or
foreign law. The Company shall not be liable to any participant for any tax,
interest, or penalties that participant might owe as a result of any payments
made under the Plan.


Notwithstanding anything to the contrary in this Plan, if the Company determines
(i) that on the date a participant’s employment with the Company terminates or
at such other time that the Company determines to be relevant, the participant
is a “specified employee” (as such term is defined under Section 409A) of the
Company and (ii) that any payments to be provided to the participant pursuant to
this Plan are or may become subject to the additional tax under Section
409(A)(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code (“Section 409A Taxes”) if provided at the time
otherwise required under this Plan then (A) such payments shall be delayed until
the date that is six months after the date of the participant’s “separation from
service” (as such term is defined under Section 409A of the Code) with the
Company, or such shorter period that, as determined by the Company, is
sufficient to avoid the imposition of Section 409A Taxes











--------------------------------------------------------------------------------





(the “Payment Delay Period”) and (B) such payments shall be increased by an
amount equal to interest on such payments for the Payment Delay Period at a rate
equal to the prime rate in effect as of the date the payment was first due (for
this purpose, the prime rate will be based on the rate published from time to
time in The Wall Street Journal). Any payments delayed pursuant to this Section
10 shall be made in a lump sum on the first day of the seventh month following
the participant’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) or, if sooner, the date of the participant’s
death.


11.    Plan Administration.


The CEO shall have final authority to interpret the provisions of the Plan.
Interpretations by the CEO which are not patently inconsistent with the express
provisions of the Plan shall be conclusive and binding on all participants and
their designated beneficiaries. It is the responsibility of the Senior Vice
President-Strategy & Shared Services (i) to cause each person selected to
participate in the Plan to be furnished with a copy of the Plan and to be
notified in writing of such selection, the applicable goals and the range of the
awards for which the participant is eligible; (ii) to cause the awards to be
calculated in accordance with the Plan; and (iii) except to the extent reserved
to the CEO or the Compensation Committee hereunder, to administer the Plan
consistent with its express provisions.


12.    Non‑assignability.


A participant may not at any time encumber, transfer, pledge or otherwise
dispose of or alienate any present or future right or expectancy that the
participant may have at any time to receive any payment under the Plan. Any
present or future right or expectancy to any such payment is non-assignable and
shall not be subject to execution, attachment or similar process.


13.    Miscellaneous.


Nothing in the Plan shall interfere with or limit in any way the right of the
Company to terminate any participant’s employment or to change any participant’s
duties and responsibilities, nor confer upon any participant the right to be
selected to participate in any incentive compensation plans for future years.
Neither the CEO, the Senior Vice President-Strategy & Shared Services, nor the
Compensation Committee shall have any liability for any action taken or
determination made under the Plan in good faith.


14.
Binding on Successors.



The obligations of the Company under the Plan shall be binding upon any
organization which shall succeed to all or substantially all of the assets of
the Company, and the term Company, whenever used in the Plan, shall mean and
include any such organization after the succession. If the subject matter of
this Section 14 is covered by a change-in-control agreement or similar agreement
which











--------------------------------------------------------------------------------





is more favorable to the participant than this Section 14, such other agreement
shall govern to the extent applicable and to the extent inconsistent herewith.


15.    Definitions.


“Cause” means any act of dishonesty involving the Company, any violation of the
Policy on Legal Compliance and Ethical Business Practices as then in effect, any
breach of fiduciary duty owed to the Company, persistent or flagrant failure to
follow the lawful directives of the board of directors or of the executive to
whom the participant reports or conviction of a felony.


“Code” means the Internal Revenue Code of 1986, as amended.


“EVA” means the economic value added to the Company during the Plan Year as
determined by the net operating profit in a particular Business Unit as
reflected on the Company’s books for internal reporting purposes, reduced by the
cost of capital.


“Business Unit” means any of the Company’s profit centers or any combination of
two or more of the profit centers, which comprise Genesco Inc.


The “Chief Executive Officer” or “CEO” means the president and chief executive
officer of the Company.


The “Company” means Genesco Inc. and any wholly owned subsidiary of Genesco Inc.


The “Compensation Committee” means the compensation committee of the board of
directors of the Company.


The “Plan” means this EVA Incentive Compensation Plan for the Plan Year.


“Plan Year” means the applicable fiscal year of the Company.


“Retire”, “Retirement” or similar terms means retirement from the Company (i)
after completing at least five years of service with the Company and (ii) where
the sum of the participant’s age and whole years of service equals or exceeds
70.


The “Senior Vice President-Strategy & Shared Services” means the Senior Vice
President-Strategy & Shared Services of Genesco Inc. or any person fulfilling
the functions of such office.


The “Management Committee” means executives of the Company with a direct
reporting relationship to the Chief Executive Officer.













